The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figure 3 in the reply filed on 05/15/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in the elected embodiment of figure 3 for the claimed limitation of “a first semiconductor die/component directly mounted to the bottom major surface of the substrate”, as recited in claims 1 and 8, respectively, because the first semiconductor die/component is mounted to the bottom major surface of the substrate via adhesive 323.
There is no support in the disclosure for the claimed limitation of “a first/second conductive structure”, as recited in claims 1 and 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lauder et al. (6,130,823).
Regarding claims 1 and 8-9, Lauder et al. teach in figure 2 and related text a semiconductor device comprising: 
a substrate 34 having an electrically conductive pattern 12 disposed adjacent to a top major surface and conductive lands 22 (see figure 1) disposed adjacent to an opposing bottom major surface, wherein the electrically conductive pattern 12 and the conductive lands 22 are electrically connected to each other; 
a first semiconductor die 14 (lower chip) directly mounted to the bottom major surface of the substrate 34; 
an electronic component 14 (upper chip) electrically connected to the electrically conductive pattern 12 of the substrate and mounted to the top major surface of the substrate; 
a first package body 18 encapsulating the first semiconductor die; 
a second package body 18 encapsulating the electronic component; 
a first conductive structure (the plurality of vias structures) extending from a first conductive land 22 towards a bottom exterior surface of the first package body; and 
a second conductive structure (another plurality of vias structures) extending from a second conductive land towards the bottom exterior surface of the first package body, wherein: 
the first conductive structure comprises a first outer surface exposed from the bottom exterior surface of the first package body 18 and configured as a first external electrical interconnect structure; and 
the second conductive structure comprises a second outer surface exposed from the bottom exterior surface of the first package body 18 and configured as a second external electrical interconnect structure.
Lauder et al. do not explicitly state using element 34 as a substrate.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use element 34 as a substrate in Lauder et al.’s device, in order to simplify the processing steps of making the device.

Regarding claim 2, Lauder et al. teach in figure 2 and related text that the first conductive structure comprises a first conductive via; the second conductive structure comprises a second conductive via; and the first outer surface and the second outer surface are adapted for receiving a conductive solder structure.

Regarding claim 3, Lauder et al. teach in figure 2 and related text that the first conductive structure comprises a first reflowed conductive ball; and the second conductive structure comprises a second reflowed conductive ball.

Regarding claims 4 and 12, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to mount the first semiconductor die directly to the conductive lands with conductive solder structures, in Lauder et al.’s device, in order to improve the structural integrity of the device.

Regarding claims 5 and 9, Lauder et al. teach in figure 2 and related text a third conductive structure extending vertically from the top major surface of the substrate towards a top exterior surface of the second package body.  Lauder et al. do not explicitly state that a fourth conductive structure extending vertically from the top surface of the substrate towards to the top exterior surface of the second package body such that the electronic component is interposed between the third conductive structure and the fourth conductive structure in a cross-sectional view.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form a fourth conductive structure extending vertically from the top surface of the substrate towards to the top exterior surface of the second package body such that the electronic component is interposed between the third conductive structure and the fourth conductive structure in a cross-sectional view in Lauder et al.’s device, in order to provide better external connections to the device.

Regarding claim 6, Lauder et al. teach in figure 2 and related text that the third conductive structure comprises a third conductive via; the fourth conductive structure comprises a fourth conductive via; the third conductive via comprises a third outer surface exposed from the top exterior surface of the second package body; the fourth conductive via comprises a fourth outer surface exposed from the top exterior surface of the second package body; and the third outer surface and the fourth outer surface are adapted for receiving conductive solder structures.

Regarding claim 7, Lauder et al. teach in figure 2 and related text that the first semiconductor die is electrically coupled to one or more of the first conductive structure and the second conductive structure; and the electronic component comprises a second semiconductor die.

Regarding claim 8, Lauder et al. teach in figure 2 and related text that the electrically conductive pattern 12 and the conductive lands 22 are separated by an intervening insulating layer 18, and
	the first package body portion encapsulating the semiconductor component and at least portions of the bottom major surface of the substrate.

Regarding claim 10, Lauder et al. teach in figure 2 and related text that one or more of the first conductive structure, the second conductive structure, the third conductive structure, or the fourth conductive structure comprise a via filled with a conductive material.

Regarding claim 11, Lauder et al. teach in figure 2 and related text that the third conductive structure comprises a third outer surface exposed from a top exterior surface of the second package body portion.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






O.N.								/ORI NADAV/
5/28/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800